This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 vs.                                                                         No. 31,857

 5 KEITH RUSSELL JUDD,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 James F. Blackmer, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Keith Russell Judd
13 Pro se Appellant


14                                 MEMORANDUM OPINION

15 GARCIA, Judge.

16          Defendant appeals an order denying his motion to vacate an order of dismissal.

17 We proposed to affirm the district court as it lacked jurisdiction to rule on such a
 1 motion because Defendant had earlier filed a notice of appeal relating to the amended

 2 judgment. Defendant has timely responded. We have considered his arguments and

 3 finding them unpersuasive, we affirm.

 4        Defendant argues that the district court did not have jurisdiction to enter the

 5 original order of dismissal because he had an appeal pending. Therefore, he argues

 6 his motion to withdraw the order of dismissal should have been granted. Even if the

 7 district court did not have jurisdiction to enter the order of dismissal, that does not

 8 give it jurisdiction to enter an order vacating that order of dismissal when an appeal

 9 is pending. As there is currently an appeal pending in this matter, the district court did

10 not err in denying Defendant’s motion to vacate the dismissal.

11        For the reasons stated herein and in the notice of proposed disposition, we

12 affirm the denial of Defendant’s motion to vacate dismissal.

13        IT IS SO ORDERED.

14
15                                            TIMOTHY L. GARCIA, Judge

16 WE CONCUR:



17
18 CELIA FOY CASTILLO, Chief Judge




                                               2
1
2 MICHAEL E. VIGIL, Judge




                            3